Citation Nr: 0526961	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The United States Army certified that the decedent had 
beleaguered service in the Philippine Commonwealth Army 
(USAFFE) from December 29, 1941 to May 4, 1942; was missing 
from May 5, 1942, to May 9, 1942; was a prisoner of war from 
June 23, 1942, to August 20, 1942; and had Regular Philippine 
Army service from April 21, 1945 to January 16, 1946.  He 
died in July 1990.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In April 2005, the appellant was 
scheduled to attend a Board hearing at the RO in June 2005, 
but she failed to appear for the hearing.


FINDINGS OF FACT

1.  The veteran died in July 1990; a certificate of death 
lists the cause of death as CRA (cardiorespiratory arrest), 
"asplyxia", pulmonary tuberculosis, chronic obstruction 
lung disease and malnutrition.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran's fatal disabilities were not shown in 
service or for many years after service.  

4. The record contains no indication the veteran's death was 
proximately due to or the result of a service-connected 
disease or injury.


CONCLUSION OF LAW

The death of the veteran was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his recognized period of service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§  3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act Of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in March 2002, which was prior to the August 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the March 2002 letter as well as an August 
2004 letter, the March 2003 statement of the case and May 
2003 supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO also specifically advised the 
appellant to request the physician who signed the veteran's 
death certificate to submit a statement identifying the cause 
of the veteran's death, and to submit medical records of 
treatment of the veteran's death causing conditions.  VA 
further informed the appellant in this letter that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.       

The Board also notes that the March 2002 and August 2004 
letters implicitly notified the appellant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was advised to identify any source of evidence 
and that VA would assist her in requesting such evidence.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including the veteran's 
service records.  The appellant has not indicated nor is 
there any indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

In a claim of service connection for the cause of death, 
evidence must be presented which in some fashion links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).  In short, evidence 
must be presented showing that a service-connected 
disability is either the principal or contributory cause of 
death.  § 3.312.  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." § 3.312.  A contributory cause of death must be 
causally connected to death and must be "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Tuberculosis (TB) may be presumed to have been incurred 
during active military service if manifest to a degree of 10 
percent within three years from termination of service.  Id.  
Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a). Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray, or laboratory studies, or by findings of active TB 
based upon acceptable hospital observation or treatment.  38 
C.F.R. 3.374(c).

Under longstanding law, if a veteran is a former POW and, as 
such, was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifested to 
a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied. 38 U.S.C.A. §§ 1110, 1112(b), 
1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The Secretary of Veterans Affairs has issued an interim 
final rule to effectuate a statutory amendment which 
eliminated the 30-day requirement for certain disorders, and 
to add certain additional diseases which the Secretary has 
determined warrant a presumption of service connection for 
former POWs.  See Veterans Benefits Act of 2003, Public Law 
No. 108-183 (Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 
2004). As a result, 38 C.F.R. §§ 3.309(c), as published in 
the Federal Register, now reads as follows:

(c) Diseases specific as to former prisoners of war. (1) If 
a veteran is a former prisoner of war, the following 
diseases shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.  Psychosis.  
Any of the anxiety states.  Dysthymic disorder (or 
depressive neurosis).  Organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite.  
Post-traumatic osteoarthritis.  Atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  Stroke and its complications.

 (2) If the veteran:  (i) Is a former prisoner of war and;  
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  Avitaminosis.  Beriberi (including 
beriberi heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

 Authority: 38 U.S.C. 1112(b).

69 Fed. Reg. 60,090 (Oct. 7, 2004).  In addition, the Note 
immediately following the list of diseases, pertaining to 
beriberi heart disease, has been removed.  Id.

A compensable rating for malnutrition under VA's Schedule for 
Rating Disabilities requires medical evidence showing a 
confirmed diagnosis with nonspecific symptoms such as:  
decreased appetite, weight loss, abdominal discomfort, 
weakness, inability to concentrate and irritability.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6313.

At the time of the veteran's death in July 1990, he did not 
have any service-connected disabilities.  Certification from 
the Republic of Philippines, Office of the City Civil 
Registrar, lists the cause of the veteran's death in July 
1990 as CRA (cardiorespiratory arrest), "asplyxia", 
pulmonary tuberculosis, chronic obstruction lung disease and 
malnutrition.  

With respect to the veteran's fatal disabilities noted 
above, there is no medical evidence showing that the veteran 
was treated for these disabilities during his recognized 
period of service or within 3 years of such service.  In 
fact, the veteran denied on an Affidavit For Philippine Army 
Personnel dated in January 1946 that he incurred any wounds 
or illnesses from "8 December 1941 to date of return to 
military control."  

Although malnutrition, which is listed as contributing to 
the veteran's death, is a presumptive condition for former 
prisoners of war under 38 C.F.R. § 3.309(c), there are no 
contemporaneously recorded post service medical records that 
indicate that this condition was manifested to a compensable 
degree at any time following the veteran's discharge from 
service.  In fact, there are no treatment records at all for 
this condition.  

Regarding hypertension and tuberculosis, a medical 
certificate dated in April 2003 from Dr. Manual B. Veloso 
Memorial Hospital certifies that the veteran was hospitalized 
for three days in April 1990 for hypertension and 
pneumonitis.  Hospital records dated in June 1990 show that 
the veteran was admitted due to a chronic cough and was 
diagnosed as having pulmonary tuberculosis far advanced with 
moderate hydrothorax, right lung.  This diagnosis is 
confirmed by a physician in an April 2003 record who stated 
that a chest x-ray (in June 1990) showed pulmonary 
tuberculosis.  Thus, while this evidence clearly establishes 
that the veteran had hypertension and pulmonary tuberculosis 
many years after service, in 1990, it does not establish that 
he had either disability in service.  It also does not 
establish a diagnosis of hypertension within one year of 
service, or pulmonary tuberculosis within three years of 
service.  

Moreover, the VCAA letters alerted the appellant that she had 
to submit competent evidence to connect the veteran's fatal 
disabilities to disease or injury in service; however, she 
has not done so.  See 38 C.F.R. § 3.159 (2004).  In fact, 
this case presents a large void in the evidence, from 1946 to 
1990.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The appellant's belief that the veteran had a disability in 
service related to his death does not constitute probative 
evidence since there is no medical evidence to substantiate 
this assertion and the assertion by itself is not enough to 
support her claim.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (as a layperson without the appropriate medical 
training and experience, the appellant is not competent to 
provide a probative opinion on medical matters).  

Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's fatal disabilities were related to service, 
including on a presumptive basis, or that the veteran had any 
other inservice disability related to his death.  Therefore, 
the appellant's claim for service connection for the cause of 
the veteran's death must be denied.  It follows that the 
Board in unable to find such a state of approximate balance 
of the positive evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


